Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
b.	This is a final action on the merits based on Applicant’s claims submitted on 10/25/2021.


EXAMINER’S COMMENTS

Regarding claims 1, 6, and 16 previously rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, and 16 of U.S. Patent No. 11,088,944, the Applicant has filed Terminal Disclaimer on 10/25/2021 and was approved on the same day. Henceforth the previous rejection of claims 1, 6, and 16 has been withdrawn.

Allowable Subject Matter

Claims 1-20 are allowed

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for fast path packet processing using multi-stages pipeline. These 
The primary reason for the allowance of the Independent Claims 1, 6, and 16 is the inclusion of the features, "… in response to obtaining the request, identify a collection of fast path packet processing nodes to implement at least a portion of the requested packet processing pipeline according to the obtained criterion for fast path processing and the obtained one or more security requirements of the first isolated virtual network; in response to (a) receiving a first packet at the collection of fast path packet processing nodes and (b) determining by the collection of fast path packet processing nodes that the first packet satisfies the one or more security requirements and the criterion for fast path processing, perform one or more packet processing operations of the packet processing pipeline at one or more fast path packet processing nodes of the collection; and in response to (a) receiving a second packet at the collection and (b) determining by the collection that the second packet satisfies the one or more security requirements and does not satisfy the criterion for fast path processing, transmit, over a network from a particular fast path packet processing node of the collection, the second packet to the exception path target.". These features, as incorporated into the independent claims 1, 6, and 16 and combined with other features, are neither known from, nor rendered obvious by, the available prior art at the time when instant invention was filed. 
Claims 2-5 depend on claim 1; claims 7-15 depend on claim 6; claims 17-20 depend on claim 16, therefore, these claims are considered allowable on the basis as the parent claims 1, 6, and 16 as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1, 6, and 16 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1, 6, and 16.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411



/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416